         Case 3:19-cv-00137-BD Document 20 Filed 09/02/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CAROLYN PUMPHREY                                                           PLAINTIFF

V.                           CASE NO. 3:19-CV-137-BD

ANDREW SAUL, Commissioner
Social Security Administration                                           DEFENDANT

                                        ORDER

      Plaintiff Carolyn Pumphrey has moved for an award of attorney’s fees under the

Equal Access to Justice Act, 28 U.S.C. § 2412. (Doc. No. 17) She seeks fees and

expenses in the amount of $4,430.07. The Commissioner does not object to the requested

fees or the amount of expenses. (Doc. No. 19)

      Because there is no objection to granting attorney’s fees and expenses, Ms.

Pumphrey’s motion is GRANTED. The Commissioner is directed to pay the total sum of

$4,430.07 in fees and expenses, subject to offset if she has outstanding government debt.

      IT IS SO ORDERED this 2nd day of September, 2020.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
